ON REHEARING

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7240


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS WEBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00301-D-1)


Submitted:   January 8, 2016                 Decided:   January 20, 2016


Before SHEDD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Thomas Webb, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James      Thomas    Webb    appeals     the    district    court’s    order

denying his motion for release pending appeal.                    We previously

dismissed the appeal as moot.          Webb has now filed a petition for

panel rehearing.         Upon review of the petition, we grant panel

rehearing.      On rehearing, we have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.               See United States v. Webb, No.

5:12-cr-00301-D-1 (E.D.N.C. filed July 30, 2015; entered July

31, 2015).      We dispense with oral argument because the facts and

legal    contentions     are     adequately    presented    in   the   materials

before   this    court   and     argument    would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2